Exhibit 10.26

     AMENDMENT TO THE
2006 STOCK INCENTIVE PLAN OF
HONEYWELL INTERNATIONAL INC. AND ITS AFFILIATES

     The 2006 Stock Incentive Plan of Honeywell International Inc. and its
Affiliates (the “Plan”), is hereby amended effective December 8, 2006, by
replacing Section 5.3 of the Plan in its entirety with the following paragraph:

“5.3 Adjustment Upon Certain Changes

     (a) Shares Available for Grants. In the event of any change in the number
of shares of Common Stock outstanding by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
similar corporate change, the maximum aggregate number of shares of Common Stock
with respect to which the Committee may grant Awards and the maximum aggregate
number of shares of Common Stock with respect to which the Committee may grant
Awards to any individual Employee in any year shall be appropriately adjusted by
the Committee. In the event of any change in the number of shares of Common
Stock outstanding by reason of any other similar event or transaction, the
Committee may, to the extent deemed appropriate by the Committee, make such
adjustments in the number and class of shares of Common Stock with respect to
which Awards may be granted.

     (b) Increase or Decrease in Issued Shares Without Consideration. Subject to
any required action by the shareowners of the Company, in the event of any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of shares of Common Stock or the payment of
a stock dividend (but only on the shares of Common Stock), or any other increase
or decrease in the number of such shares effected without receipt or payment of
consideration by the Company, the Committee shall equitably adjust the number of
shares of Common Stock subject to each outstanding Award and the exercise price
per share of Common Stock of each such Award.

     (c) Certain Mergers. Subject to any required action by the shareowners of
the Company, in the event that the Company shall be the surviving corporation in
any merger, consolidation or similar transaction as a result of which the
holders of shares of Common Stock receive consideration consisting exclusively
of securities of such surviving corporation, the Committee shall have the power
to adjust each Award outstanding on the date of such merger or consolidation so
that it pertains and applies to the securities which a holder of the number of
shares of Common Stock subject to such Award would have received in such merger
or consolidation.

--------------------------------------------------------------------------------



     (d) Certain Other Transactions. In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets (on a consolidated basis), (iii) a merger, consolidation or
similar transaction involving the Company in which the Company is not the
surviving corporation or (iv) a merger, consolidation or similar transaction
involving the Company in which the Company is the surviving corporation but the
holders of shares of Common Stock receive securities of another corporation
and/or other property, including cash, the Committee shall, in its sole
discretion, have the power to:

     (i) cancel, effective immediately prior to the occurrence of such event,
each Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each share of Common Stock subject to such Award equal to the value,
as determined by the Committee in its reasonable discretion, of such Award,
provided that with respect to any outstanding Stock Option or Stock Appreciation
Right such value shall be equal to the excess of (A) the value, as determined by
the Committee in its reasonable discretion, of the property (including cash)
received by the holder of a share of Common Stock as a result of such event over
(B) the exercise price of such Stock Option or Stock Appreciation Right; or

     (ii) provide for the exchange of each Award (whether or not then
exercisable or vested) for an Award with respect to, as appropriate, some or all
of the property which a holder of the number of shares of Common Stock subject
to such Award would have received in such transaction and, incident thereto,
make an equitable adjustment as determined by the Committee in its reasonable
discretion in the exercise price of the Award, or the number of shares or amount
of property subject to the Award or, if appropriate, provide for a cash payment
to the Participant to whom such Award was granted in partial consideration for
the exchange of the Award.

     (e) Other Changes. In the event of any change in the capitalization of the
Company or corporate change other than those specifically referred to in
subsections (b), (c) or (d), the Committee shall make equitable adjustments in
the number and class of shares subject to Awards outstanding on the date on
which such change occurs and in such other terms of such Awards.

     (f) Performance Awards. In the event of any transaction or event described
in this Section 5.3, including without limitation any corporate change referred
to in subsection (e) hereof, the Committee shall have the power to make
equitable adjustments in any Performance Measure and in other terms of any
Performance Award, provided that such adjustment is consistent with the
requirements of Section 162(m) of the Code and the regulations thereunder.

--------------------------------------------------------------------------------



     (g) No Other Rights. Except as expressly provided in the Plan, no Employee
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares or amount of other property subject to, or the terms related
to, any Award.”

--------------------------------------------------------------------------------